Citation Nr: 0820967	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active service from July 1962 to November 
1973.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran initially requested a DRO hearing in a statement 
dated June 2006.  However, the veteran subsequently withdrew 
his request for a DRO hearing in an October 2006 Report of 
Contact and further requested that his appeal be certified 
and forwarded to the BVA. 


FINDING OF FACT

The competent medical evidence of record fails to show that 
the veteran's current low back disorder is related to his 
active military service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active duty service, nor may arthritis be presumed 
to have been incurred or aggravated by his service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in January 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the January 2005 letter was sent to 
the veteran prior to the July 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2007), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a October 2006 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Moreover, the veteran was provided with a copy of the July 
2005 rating decision, the May 2006 Statement of the Case 
(SOC), and the October 2006 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to 
assist.  In this regard, all available service treatment 
records are associated with the claims folder.  In addition, 
all relevant non-VA treatment records have been obtained.  
The veteran has not indicated treatment by VA for his claimed 
back disorder since service. 

The Board notes that the RO attempted to obtain medical 
records from Dr. M., who responded to the request and stated 
all relevant records had been sent to the office of the 
veteran's employer, Eagle Picher.  The veteran submitted 
medical evidence in June 2005 that included the medical 
records of Dr. M.  Thus, it appears the Board has been 
provided with all relevant records.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a VA spine 
examination and a medical nexus opinion in conjunction with 
his claim in July 2005.

Additionally, VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The record reflects that the veteran is in receipt 
of social security disability benefits.  However, the RO 
requested the veteran's SSA records in June 2006 and SSA 
responded later that month that the requested information was 
not in the folder.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992). That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

The veteran contends that he is entitled to service 
connection for a low back disorder incurred during service.  
The veteran reports that he suffered a low back injury in 
service that resulted in his current low back disorder. 

The medical evidence of record shows that the veteran 
currently suffers from a low back disorder.  In the July 2005 
VA medical exam, the veteran was diagnosed with low back 
pain.  Private medical records dated from June 2004 to 
February 2005 provide multiple diagnoses of a low back 
disorder including active arthrosis, lumbosacral sprain and 
lumbar disc disease.  Radiological reports also note 
impressions of marginal left foraminal stenosis at L4-5 
related to facet joint arthropathy as well as 
bulging/protrusion of the L4-5 disc, and mild degenerative 
changes with facet hypertrophy predominantly at L4-5 and L5-
S1.  Thus, the medical evidence supports the veteran's claim 
that he has a current low back disorder. 

The medical evidence of record also shows that the veteran 
experienced low back problems in service.  Service treatment 
records indicate that on numerous occasions from May 1967 to 
November 1973, the veteran did complain of low back pain 
while in service.  Service medical examiners during that time 
noted impressions of possible myositis and low back strain.

The Board notes that there is no indication in the post-
service medical records that the veteran again sought 
treatment for low back pain until 1992, 19 years after 
discharge from service.  The lapse in time between the in-
service treatment and the first post-service diagnosis of a 
low back disorder also weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  The medical records indicate 
that the veteran incurred a work related injury in 1992 while 
pulling a vacuum chamber which slipped off of a dolley.  In 
March 1996, the veteran was diagnosed as having chronic low 
back strain.  The medical records further indicate that the 
veteran presented with low back pain following a May 2004 
motor vehicle accident (MVA).    

Nevertheless, the medical evidence does not show a 
relationship between the veteran's current low back disorder 
and service.  The veteran was examined by VA in July 2005 in 
conjunction with this claim, and at such time the VA 
physician assistant provided a medical opinion summary 
stating that the veteran's low back condition is less likely 
as not the result of military service but rather a result of 
a MVA that occurred in 2004.  The July 2005 VA medical 
examiner's opinion is based on review of the claims folder 
and no opinion to the contrary is of record.  Thus, the Board 
finds his opinion to be of great probative weight on the 
question of whether the veteran's current low back disorder 
is related to active military service. 

The Board recognizes the veteran's assertion that he has 
experienced low back pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).   Moreover, the veteran is not shown 
to have the requisite medical expertise to diagnose a low 
back disorder or render a competent medical opinion regarding 
its cause.  Consequently, his assertion is afforded no 
probative value regarding the question of whether his current 
low back disorder is related to service.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 
3.309 (2007).  This presumption is rebuttable by affirmative 
evidence to the contrary. Id.  It is noted that there was 
some indication of arthritis on July 2004 MRI results.  
However, the medical evidence does not show that the veteran 
currently suffers arthritis related to service or that 
arthritis manifested to a compensable degree within one year 
of discharge.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disorder.  In this 
regard, the medical evidence shows treatment for low back 
problems in service and a current diagnosis of low back 
disorder, but there is no medical opinion suggesting a nexus 
relationship between the veteran's current disability and 
military service.  The Board concludes that the weight of the 
probative evidence, consisting of the lapse in time between 
service and post service complaints and the July 2005 VA 
medical opinion, is against any nexus between any current low 
back disorder and active service.  The Board has considered 
the benefit of the doubt rule; however, as a preponderance of 
the evidence is against this claim such rule does not apply 
and the claim must be denied.  38 U.S.C.A. §5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


